 CLEVELANDEXPRESS, INC.Cleveland Express, Inc.andWilliam Franklin Wilson.Case 10-CA-11187FINDINGS OF FACTI. INTRODUCTIONJanuary 20, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND PENELLOOn September 26, 1975, Administrative Law JudgeFrank H. Itkin issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief, and Respondent filed abrief in answer to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.DECISIONFRANK H. ITKIN, Administrative Law Judge: This casewas heard before me on July 22, 1975, in Knoxville, Ten-nessee.The unfair labor practice charge was filed onMarch 31 and was amended on May 13, 1975. The com-plaint was issued on June 4,1975.The principal issue pre-sented is whether Respondent Company violated Section8(a)(1) and (3) of the National Labor Relations Act bydischarging employeesWilliam FranklinWilson andHenry Edward Lane on March 24, 1975, because of theiractivities on behalf of Teamsters Local Union No. 519,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. General Counselalso alleges that the Company's unfair labor practices war-rant the entry of an order requiring the Company to recog-nize and bargain with the Union in the appropriate unfit.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed bycounsel, I make the following findings of fact and conclu-sions of law:471Respondent Company, a Tennessee corporation, is en-gaged in the interstate transportation of freight by truck,with facilities located at Cleveland, Knoxville, and Chatta-nooga, Tennessee. During the past calendar year, Respon-dent Company received gross revenues in excess of $50,000from the interstate transportation of freight by truck. I findand conclude, as stipulated, that Respondent Company isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. And, as further stipulated,I find and conclude that Teamsters Local Union No. 519 isa labor organization within the meaning of Section 2(5) ofthe Act.II.THE TERMINATION OF EMPLOYEES WILSON AND LANEWilson first started working for Respondent in Knox-ville during April 1974. Wilson recalled that he "had heardrumors that Cleveland Express was going to move intoKnoxville." Consequently,Wilson went to Respondent'sfacility in Cleveland where he spoke with Company Presi-dent S. I. Bryant. During their discussion, Bryant told Wil-son that the Company had been "running to Knoxville fora short time"; that "he was bringing up a little bit offreight"; and that "most of the time [the Company truck]was running back empty." Wilson stated that he "knew alotof companies in Knoxville" and "could get somefreight."Wilson was given a road test and was further in-terviewed by Mrs. Bryant, wife of S. I. Bryant. During theinterview, according to the testimony of Wilson, CompanyPresident Bryant stated:We are a union company. I'd appreciate it if y'alldidn't join the union for a while, but any time youwant to, feel free to do so. The $19.50 or $17.00.. .that I pay to the health and welfare, I'll give to youguys up to the date you want to join the union.Wilson was hired later that day.Shortly thereafter,Wilson "started delivery freight" forRespondent Company at Knoxville. Wilson explained thatthe Employer's facility at Knoxville then consisted of a"cleared and graveled" lot on Paper Mill Road. TheCompany's "road" driver would haul freight from theCleveland terminal to the lot on Paper Mill Road in Knox-ville "and drop it." Wilson "would take the freight andpeddle it over town." And, after delivering the freight, Wil-son would solicit business from various local companies inan effort "to get backhauls" for the Employer. Wilson testi-fied that,at the end of the second week with the Company I hadmore freight than I could handle. At that point, IcalledMr. Bryant and told him I had to have somehelp.As a result, Bryant hired Lane who started work aboutApril 22, 1974.Wilson recalled that "when I first started, I only had onetractor and one trailer" on the Paper Mill Road lot; how-222 NLRB No. 63 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDever, "when Mr. Lane started, we got a little straighttruck."Wilson explained:AfterMr. Lane started, we'd rotate on the tractortrailer and the small truck . . . Then, both of us, whenwe were out picking up freight ..., would stop alongthe way and talk to customers and tell them how ouroperation operated, and we passed out routes; we hada list of different routes that we ran in the State ofTennessee. . . . Well, we kept getting more and morebusiness, new customers kept calling, so we had to addanother tractor trailer. Then we added an extra trailer.We just kept adding equipment right on up to the timewe got laid off or fired.According to Wilson, "after we'd been there quite a bit oftime,"Wilson told Bryant that "we needed an office."Bryant thereupon installed a trailer on the lot. As Wilsontestified, "they fixed this old trailer up; they put a partitionin it with a desk in the front . . . then we had a phone putin." Bryant also acquired a flatbed trailer to be used as adock at the Paper Mill Road facility.Wilson testified that on March 3, 1975, both he andLane signed "Membership Application and Check Off Au-thorization" cards for Teamsters Local Union No. 519(G.C. Exh. 3). Wilson recalled that his union card "laid onthe desk at the office over there approximately one weekbefore we got a chance to take it over to the Union" andthat both he and Lane then took their signed cards toUnion Representative Ernest Tate.On March 24, 1975, employees Wilson and Lane wereterminated. Company President Bryant, accompanied by amechanic and dock foreman from the Cleveland terminal,drove onto the Paper Mill Road facility. There, Bryant toldthe employees: "Boys, I got bad news, I'm shutting herdown up here." Bryant gave Wilson an envelope contain-ing a check for his "birthday pay," "vacation check," and"a check for two weeks work." Bryant gave Wilson, as wellas Lane, "a layoff slip." IWilson asked Bryant, "whatabout all these customers we got up here?" Bryant re-sponded: "I'm going to get Knox Maryville to handle .. .the deliveries." Knox Maryville is a local trucking compa-ny. Bryant added: "we're going to run it up [from Cleve-land] and they are going to peddle it, peddle the freight forus." Respondent Company had no other Knoxville basedemployees at the time.Wilson testified that during his employment with theCompany, Bryant had discussed "the building of a termi-nal" in Knoxville. Wilson recalled:Mr. Bryant had told me [and] we had even seen a blueprint of this terminal. I [Wilson] was under the impres-sionand was told that they had signed a contract tohave the terminal built; [Bryant] bought door platesfor the terminal.Wilson recalled that Bryant had discussed with him the"material that was going to be used" in constructing theterminal and the steps taken to acquire air conditioningtG.C. Exh 2 is the document which Bryant gave to Wilson on March 24It is a "separation notice" which states the "reason" for separation as "lackof work." Lane received a similar document (G.C. Exh 4)units.And, according to Wilson, preliminary constructionwork on the new terminal had started. A contractor had"started clearing off the property" and was drilling rock.Further, "pipe for the driveways" had been delivered andinstalled.Wilson testified that Bryant had never indicated"that he wasn't going to go ahead with his plan to build aterminal." According to Wilson, Bryant had stated to theemployees that "it was going to be a six-door terminal."Further, business at the Knoxville facility "had increasedconstantly" up to the date of the employees' terminationon March 24, 1975. Wilson recalled: "we had so manydeliveries that we couldn't do them"; "we got so far behindthat two men came up out [from] Cleveland to help us getcaught up." Wilson also testified that the Companyis stillcontinuing to pick up and deliver in Knoxville and thesurrounding area?Employee Lane testified that he started working for theCompany at Knoxville on April 22, 1974. He, too, went toClevelandwhere he spoke with Company PresidentBryant. Lane recalled that, during his interview, Bryantsaid, "it was like a big happy family, that everybody waswell satisfied and they did belong to a union." Bryant thenasked Lane, "how [he] felt about the union." Lane an-swered that "at the present time [he] wasn't interested init."Lane added: "in a year or so, two years, I might beinterested in joining, they've got good retirement and goodinsurance." Bryant responded: "well, if you're hired likeMr. Wilson, I'm paying him the money that would normal-ly go into the health and welfare that I pay the union, .. .I'm giving it to him on his check as a bonus. I'd rather thatthe [men] didn't join; I've had a little trouble going here inCleveland." 3 Lane was later hired.Lane's testimony concerning his duties and work atKnoxville generally corroboratedWilson's testimony, asrecited above. Lane identified the union card (G.C. Exh. 5)which he had signed on March 3, 1975. Lane recalled thathis card "laid on the desk in the office there . . . betweena week or two weeks." Lane was unsure whether he subse-quently accompanied Wilson to the union hall.Lane recalled that on March 24, 1975, Bryant, accompa-nied by the mechanic and dock foreman from Cleveland,drove onto the Knoxville lot and terminated both Wilsonand Lane. Lane received three checks and a "layoff slip"(G.C. Exh. 4). Lane recalled that, during his employmentat Knoxville, he heard Bryant repeatedly "say that he wasgoing to build" a terminal-"they sent the plans up for theterminal." Lane recalled that this subject was last discussed"approximately two or three weeks before we were laidoff." "At no time" had Bryant indicated that he hadchanged his mind about building a terminal. And, as Lanefurther testified, the "amount of work" performed by Wil-son and Lane increased "constantly every day." Lane ex-plained, "they had to send us help out of Cleveland to getus caught up." In addition, Lane testified that Cleveland2On cross-examination, Wilson acknowledged that Company PresidentBryant initially had discussed building a "larger" terminalatKnoxville,however, during January 1975, Bryant stated that "because of cost, they hadto reduce the plans forthe terminal"to a six-door terminal. Wilson recalledthat Bryant subsequently discussed with Wilsonthe acquisitionof air-condi-tioning unitsand the purchase of the "door plates" forthe new terminal.3On cross-examination, Lane testified that Bryant had stated- "He toldme he'd rather I didn't join the Union " CLEVELANDEXPRESS, INC.473Express is still picking up and delivering freight in theKnoxville area.Ernest Tate, business representative and trustee forTeamsters Local Union No. 519, testified that he receivedthe signed union cards from employees Wilson and Laneabout March 17 or 18, 1975. Tate thereupon attempted tospeak with Company President Bryant. Tate testified thatabout March 20 or 21, 1975, "I believe I got a hold of Mr.Bryant, and discussed the applications and read him thenames on the applications that was on my desk at thetime." Tate recalled:he [Bryant] told me that he was maybe having a littlefinancial problem and he didn't want to put these peo-ple in the union up there in Knoxville, Tennessee, buthe never did outright say he wouldn't have them in theunion.Tate asked Bryant "to sit down and meet with us." Bryantstated: "he just didn't feel like he could put [the two Knox-ville employees] under a contract " Tate heard nothing fur-ther until he was advised that the two employees had beenterminated on March 24, 1975.Tate testified on cross-examination that during his talkwith Bryant, Bryant "might have mentioned he was goingto close down rather than put them [the two employees]under contract...." Tate's prehearing affidavit states, inpart:Bryant told me that he could not put these employeesunder the contract. He said he had been thinkingabout closing the terminal down. Fact of the matterwas, that he would close it down... .Tate also recalled discussing' with Bryant the variousTeamsters Union contracts available or applicable to theCompany's Knoxville operation. As discussed below, theCompany was already under contract with Teamsters Lo-cal Union No. 515 (see Resp. Exh. 3).Company President Bryant testified that he previouslyhad been engaged in theinterstatetrucking business be-tween Cleveland and Chattanooga; that his employees inCleveland and Chattanooga were covered by his contractwith Teamsters Local No. 515 (see Resp. Exh. 3); that hesubsequently expanded hisintrastateoperation to includeKnoxville; and that, prior to the termination of Wilson andLane, he also had receivedinterstateauthority to transportfreight between Cleveland, Chattanooga, and Knoxville.Bryant admitted that he had "planned on building" a ter-minal in Knoxville. Bryant asserted that "the energy thinghit us and we changed our minds about a lot of things." 44 Bryant testified that the facility on Paper Mill Road in Knoxville isowned by his brother-in-law, Avery Cawhorn. There is no written leasebetween the Company and Cawhorn. Bryant "had the ground cleared off. so we could park on it." Bryant claimed that the "bill" for clearing offthe land and making it suitable for parking was $1,500. Bryant asserted thathe paid'this bill for his brother-in-law and credited him $100 each month asrent payment. Bryant testified- "We paid the thing [$1500] and we figuredwe could use it for 15 months without any additional expense " Bryantacknowledged that he "did proceed to have plans drawn for a terminal."About October 1974, Bryant received an "estimate" for $64,000 Bryantclaimed "that we knew we couldn't afford that" and he "talked to somepeople about probably building a smaller building " Bryant asserted that hesubsequently determined that he could not afford to build the "smaller"Bryant was asked: "It was testified that you had asked Mr.Wilson not to join the union, I believe the way he put it,`for a while.'Would you tell us why you discussed this withthem [Wilson and Lane] and what was your object in ask-ing them?" Bryant answered, in part, as follows:... Yes, sir, I did. I discussed it and my object was-this thing [the proceeding concerning hisinterstateau-thority]was being drawn out in all these court pro-ceedings and I just don't know for sure how I'd beable to operate... .Bryant assertedly was then concerned that he "might haveto go back to the peddle run" provision of his existingcontract with Local 515 (see Resp. Exhs. I and 2).Bryant testified that he was unaware of the interest ofemployees Wilson and Lane in Teamsters Local Union 519prior to receiving Tate's telephone call about Friday,March 21, 1975. Bryant asserted that he was "just losinghis shirt" at Knoxville; that he had made arrangements onMarch 17, 1975, to close the Knoxville facility; and that heplanned to "deliver [his] small shipments by a local cartagecompany and peddle [his] freight into Knoxville by [his]515 drivers." Bryant asserted that such arrangements hadbeen made with a local cartage company, Gouffon Trans-fer Company, on March 17, 1975. In addition, Bryant testi-fied that he is now paying some $200 to $400 a month forthe local cartage services and that it would cost him some$750 to $800 to deliver the shipments out of Knoxville withhis own employees and facilities. Further, it was stipulatedby the parties that "if Mr. Gouffon were called and testi-fied, he would testify that he did write" a letter to Bryanton March 17, 1975 (Resp. Exh. 4), which stated:Per our conversation of March 17 we present the fol-lowing rates for the pick-up and delivery of yourfreight, truck line interchange, and moving and load-ing trailers in the Knoxville area:City Pick-up & Delivery---Heavy Mdse---50 cwt $5 Min.LightMdse--60 cwt $5 Min.Truck line Interchange---Tractor & Driver---$12 per Hr.Mdse Delivered to Gouffon Whse for reloading---40cwtMoving trailers for loading---Metro area - $24 rd tripMoving trailers for loading---Industrial Parks$30 rd tripThis company will not participate in concealed dam-age claims.Bryant testified, in part, as follows:Q.Mr. Bryant . . . did Mr. Tate's call result inyour closing down that terminal or were you going toclose down that terminal regardless?A. I was going to close it down regardless. Now hedidn't call with that in mind, he called to tell me thatthese fellows had left those cards with his secretary.He didn't call, I don't think because he didn't soundlike it on the phone, I don't think he, had any idea thatIwas going to close the operation until I told him onthe 21st, that Friday, I told him I was going to have toclose it because I was losing my shirt, I just absolutelyterminal.Bryant asserted that about this time"the puce of fuel startedgoing up, tires and operations started going up and [business] really took atailspin. 474DECISIONSOF NATIONALLABOR RELATIONS BOARDcouldn't make it the way I was going.Q. Have you in fact-has your company in factmade any profit at all out of your Knoxville opera-tion?A. It hasn't made any profit to speak of in any ofthe operations, it may be breaking even now in Knox-ville the way we're running it, I'm not for sure. We canbreak it down. I have a real good auditor and they'rethe auditors for the United Bank in Chattanooga andthey're very reputable people and I've worked withthem on this thing and-about what to do about it, goback to peddle or just what and Joe Knowles is ourauditor and he's real good, he used to be with CentralMotors as auditor years ago and he's very good andwhen a man like that doesn't know either-he pointedout that this fuel bill is going to be a lot higher and Iwas going to have to do something, freight was drop-ping off.Q. Since you closed this facility have you hired anyemployees anywhere in your system?A. No, sir, nobody, not a soul.Q. So you're servicing Knoxville with employeesthat you had prior to the time?A. Yes, sir, the only additional people that I haveemployed is Mr. Gouffon, that's the only one.Q That's the cartage agent in Knoxville?A. That's right, yes, sir.Q. And he does cartage work I assume for othertruck lines?A. I'm sure he does, he does business for railroadsand other lines, I know he does, I see their units inthere.The testimony of employees Wilson and Lane andUnion Representative Tate, as detailed above, is in largepart mutually corroborative and is substantiated by the tes-timony of Company President Bryant. I am, on this record,persuaded that the testimony of Wilson, Lane, and Tate asstated above, is credible and trustworthy. I am also per-suaded that Bryant's testimony to the effect that he was"just losing his shirt" at the Knoxville facility and that hehad made arrangements to close the facility and use a localcartage company before receiving Tate's telephone call onFriday, March 21, 1975, is also credible. Further, I am, onthis record, persuaded that Bryant had no knowledge ofthe interests ofWilson and Lane in Teamsters Local 519prior to Tate's telephone call on March 21. Bryant crediblytestified that he then told Tate that he "was losing [his]shirt," that he "absolutely couldn't make it the way [he]was going," and that he was "going to close it." Bryant'stestimony in this respect is supported by the letter to himfrom Gouffon Transfer, dated March 17, 1975 (Resp. Exh.4).And, Tate acknowledged that during his discussion withBryant on March 21, Bryant stated that he was having a"financial problem" and "had been thinking about" and"would close it down." Gouffon Transfer subsequentlyperformed the local cartage services for Respondent. Insum, I find and conclude that Respondent was experienc-ing financial problems at Knoxville and, before any de-mand for a union contract had been made, Respondentdetermined to close its facility there and utilize the servicesof a local cartage company.III.DISCUSSIONGeneral Counsel alleges that Respondent Company vio-lated Section 8(a)(1) and (3) of the Act byterminating em-ployeesWilson and Lane on-March 24, 1975. Counsel forRespondent asserts that the two employees were terminat-ed solely for lawful economic reasons. Under settled law,"the Board is not compelled to accept the employer's state-ment" of the reason for an employee's discharge "wherethere is reasonable cause for believing that the ground putforward by the employer was not the true one, and that thereal reason was the employer's dissatisfaction with the"employee's union or protected concerted activities.GreatAtlantic and Pacific Tea Co. v. N.L.R.B.,354 F.2d 707, 709(C.A. 5, 1966). And, the "discharge of an employee moti-vated in part by anti-unionanimusis unlawful."N.L.R.B.v.Adam Loos Boiler Works Co.,435 F.2d 707 (C.A. 6,1970).In the instantcase, the sequence of eventsculminating inthe employees' discharge on March 24 stronglysuggests aninference of unlawful purpose. Thus, Company PresidentBryant told Wilson in April 1974, "I'd appreciate it if y'alldidn't join the union for a while." And, Bryant told Lanethat "he'd rather" the employees "didn't join the union."Thereafter, business increased at the Knoxville facility.Additional equipment was acquired, a trailer was used foran office, and a temporary dock was installed. Bryant re-peatedly discussed plans to build a terminal in Knoxville.Clearing of the land and preliminary construction workhad started. Initially, Bryant had planned to build a"larger" facility in Knoxville. He subsequently reduced thesize of the proposed terminal to a six-door structure. OnMarch 21, 1975, Union Representative Tate apprisedBryant that his employees had signed union cards. Taterequested that Bryantsigna contract. Bryant declined. OnMonday, March 24, 1975, the two employees were termi-nated.However, on the other hand, the credible evidence ofrecord also shows that Company President Bryant was un-der contract with Teamsters Union Local No. 515 at hisfacilities in Cleveland and Chattanooga; that Bryant toldWilson during his job interview, "We are a union compa-ny" and "feel free" to join; and that Bryant similarly toldLane during his job interview that his employees "did be-long to a union." Bryant credibly testified that he plannedto build a terminal in Knoxville, however, the "energything hit us and changed our minds about a lot of things."Bryant credibly explained that he was "losing his shirt" atKnoxville and that it was more economical for him to usea local cartage company at Knoxville than to construct andoperate a new terminal. Bryant credibly testified that hehad determined to close the facility at Knoxvilleand use alocal cartage company before receiving any notice ofWilson's and Lane's activities on behalf of Teamsters Lo-calUnion No. 519. The letter from Gouffon Transfer toBryant dated March 17, 1975, supports Bryant's testimony.And, when Union Representative Tate telephoned Bryantand requested recognition on March 21, 1975, Bryant re-vealed to Tate Respondent's financial problems and plan CLEVELANDEXPRESS, INC.475to close down that facility.-As stated above, the sequence of events in this casestrongly suggests an unlawful purpose. However, the bur-den of proving a violation of Section 8(a)(1) and (3) of theAct rests upon General Counsel. Suspicion of a violation isnot enough. Accordingly, on balance, I find and concludeon this record that General Counsel has not sufficientlyestablished the violation as alleged.Respondent argues in his brief that, "under theCollyerdoctrine, 192 NLRB 837, any dispute exisiting between theemployees, the Union and the Company must be deferredto the arbitration procedure provided for in the collectivebargaining agreement which Respondent is a signatory towith Teamsters Local 515 in Cleveland, Tennessee, andwhich, under its terms, applied to Knoxville when the em-ployees signed the authorization cards." 5 This defense wasfirst asserted by counsel for Respondent at the hearing.Teamsters Local Union No. 515 was not represented at thehearing and has not asserted that its contract with Respon-dent is binding here and that this dispute should be defer-red to the arbitration process in its contract. Nor doesTeamsters Local Union No. 519 make such a contention.Further, the individual employees are the charging partieshere. And, Company President Bryant testified, as follows:Q. -Now when Mr. Tate called you, you just heardSection 40 of Respondent's Exhibit 3 read, did youoffer to put these two men under the contract?A. No, I told him I was going to close it up.Q. Had you ever applied the terms of these con-tracts in full to these two men?-A. Here locally?Q.Mr. Lane and Mr. WilsonA. No, sir.Q. Had you ever considered that they were coveredby the contract?A. No, sir, because I was under this contract overin 515.Q. So you had never applied this to them or feltthat they were under it?A. No, sir.In short, neither Respondent Employer nor Teamsters Lo-cal 515 has sought to apply the provisions of their existingcontract to these employees. Consequently, I do not findthe provisions of that contract controlling here or, further,that the Board should defer to arbitration procedures inthat contract. Cf.Collyer InsulatedWire,192 NLRB 837(1971). There is here no harmony of interest which war-rants a deferral; the contracting party in question does notappear willing to carry the dispute to arbitration; and it isextremely doubtful that the two employees involved haveindependent standing to pursue this arbitral process if Lo-cal 515 declines to represent them. Cf.Seng Company,205NLRB 200, 201-202 (1973). Also seePilot Freight Carriers,208 NLRB 853, 857, fn. 12 (1974).CONCLUSIONS OF LAW1.Respondent Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Teamsters Local Union No. 519 is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.The General Counsel has not shown by a preponder-ance of the evidence that Respondent violated Section8(a)(1) and (3) of the Act as alleged in the'complaint.ORDER65Article 40 of the National Master Freight Agreement And SouthernConference Area, Local Freight Forwarding Pickup & Delivery Supplemen-talAgreement, July 1, 1973, through March 31, 1976 (Resp Exh 3), pro-vides, in part(b) If the Employer begins operating a terminal in a city where there isnow no terminal, the Employer agrees that as soon as the Union showsthe Employer authorizations signed by the majority of the City Pickupand Delivery and Dockmen employees, this Agreement shall automati-cally become effective.I recommend that the complaint herein be dismissed inits entirety.6In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes